Filed 10/2/20 P. v. Celeya CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                             B298988

        Plaintiff and Respondent,                       (Los Angeles County
                                                        Super. Ct. No. BA268597)
        v.

JUAN CARLOS CELEYA,

        Defendant and Appellant.


      APPEAL from a post-judgment order of the Superior Court
of Los Angeles County, George Lomeli, Judge. Affirmed.
      Charlotte E. Costan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Steven E.
Mercer, Deputy Attorneys General, for Plaintiff and Respondent.
       A jury convicted Juan Carlos Celeya (defendant) of second
degree murder and found true an allegation that he personally
and intentionally discharged a firearm causing death or great
bodily injury. After enactment of Senate Bill No. 1437 (Senate
Bill 1437), defendant filed a petition for resentencing pursuant to
Penal Code section 1170.95.1 The trial court denied his petition
without appointing counsel. We consider whether the jury’s
personal discharge of a firearm finding means defendant is
ineligible for section 1170.95 relief as a matter of law.

                        I. BACKGROUND
      In July 2004, at a backyard party to celebrate a college
graduation, a gang-related altercation broke out between two
men. Defendant joined the fight in defense of one of the men, and
one of the party-goers, Enrique Cruz (Cruz), sought to defuse the
situation by pleading with the men to stop fighting. That didn’t
work, and Cruz was drawn into the fight.
      As later found by a trial jury, defendant pulled a semi-
automatic handgun and fatally shot Cruz. Described in legal
terms, the jury convicted defendant and a co-defendant of the
second degree murder of Cruz and the attempted willful,
deliberate, and premediated murder of another guest at the
party. The jury was instructed on the natural and probable
consequences theory of murder, but the jury made a finding—
alleged in connection with the count charging him with the
murder of Cruz—that defendant personally and intentionally
discharged a firearm causing great bodily injury or death


1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
(§ 12022.53, subd. (d)). The trial court sentenced defendant to a
term of 115 years to life in prison.
       On direct appeal, this court affirmed the judgment in an
unpublished opinion. (People v. Pineda (Dec. 12, 2011, B222913)
[nonpub. opn.].) The opinion explains “the prosecution’s theory
was that [defendant] shot Cruz, his [co-defendant] shot [the other
victim], and [defendant] aided and abetted [the other victim’s]
attempted murder.” With regard to the personal use of a firearm
sentencing enhancement, we held “sufficient evidence support[ed]
the prosecutor’s theory that [defendant] shot Cruz.”
       In January 2019, defendant filed a section 1170.95 petition
seeking vacatur of his murder conviction. Section 1170.95 was
enacted as part of Senate Bill 1437, which “amend[ed] the felony
murder rule and the natural and probable consequences doctrine,
as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.” (Stats. 2018, ch. 1015, § 1, subd. (f).)
       The People opposed defendant’s petition, contending in the
main that Senate Bill 1437 was unconstitutional. More pertinent
for our purposes, the People also argued defendant was ineligible
for section 1170.95 relief because the jury’s findings establish he
was Cruz’s “actual killer,” which meant he was not “[a] person
convicted of felony murder or murder under a natural and
probable consequences theory” (§ 1170.95, subd. (a)) and it was
not true he “could not be convicted of first or second degree
murder because of changes to Section 188 or 189 made [by Senate
Bill 1437]” (§ 1170.95, subd. (a)(3), italics added). Attached to the
People’s opposition were two exhibits: a minute order




                                 3
memorializing the jury’s verdict in the underlying criminal case
and our unpublished opinion in the prior People v. Pineda appeal.
       The trial court summarily denied defendant’s section
1170.95 petition on the papers submitted, without appointing
counsel and without holding a hearing. The court reasoned “the
petitioner herein was the actual shooter who was responsible for
the victim’s death. Thus, as the actual killer[,] Mr. Celeya is not
eligible for sentencing relief pursuant to P.C. 1170.95.” In
addition, as a second and independent ground for denying the
petition, the trial court concluded section 1170.95 is
unconstitutional.

                         II. DISCUSSION
       We need not discuss the trial court’s incorrect
constitutional ruling (see, e.g., People v. Smith (2020) 49
Cal. App. 5th 85, review granted Jul. 22, 2020, S262835 (Smith);
People v. Lamoureux (2019) 42 Cal. App. 5th 241) because the
court was right that defendant is not eligible for section 1170.95
relief as a matter of law. The jury’s finding that defendant
personally discharged a firearm causing death or great bodily
injury establishes defendant was not convicted of murder on a
felony murder or natural and probable consequences theory and
the amendments to the murder statutes (§§ 188, 189) made by
Senate Bill 1473 would not stand as a bar to his conviction for
murder. (§ 1170.95, subd. (a); People v. Cornelius (2020) 44
Cal. App. 5th 54, 58, review granted Mar. 18, 2020, S260410
[affirming summary denial of section 1170.95 petition where the
jury convicted defendant of second degree murder and found true
a personal firearm discharge allegation that meant the jury found
the defendant was the actual killer and the changes to sections




                                 4
188 and 189 were “‘inapplicable’”] (Cornelius).) That, in turn,
means defendant was ineligible for relief as a matter of law and
the trial court was within its rights to deny his petition without
first appointing counsel.2 (See, e.g., Smith, supra, at 92, rev. gr.;
Cornelius, supra, at 58, rev. gr.; see also Dillon v. United States
(2010) 560 U.S. 817, 828-829 [holding Sixth Amendment
inapplicable to sentence modification proceedings]; People v.
Anthony (2019) 32 Cal. App. 5th 1102, 1156 [“[T]he retroactive
relief . . . afforded by Senate Bill 1437 is not subject to Sixth
Amendment analysis”]; In re Clark (1993) 5 Cal. 4th 750, 780
[constitutional due process guarantees demand appointment of
counsel in postconviction proceedings “if a petition attacking the
validity of a judgment states a prima facie case leading to
issuance of an order to show cause”], italics added.)




2
       Defendant maintains the trial court erred by relying solely
on our prior opinion to conclude defendant was convicted of
murder as the direct perpetrator. (But see People v. Verdugo
(2020) 44 Cal. App. 5th 320, 333, review granted Jan. 15, 2020,
B296630.) On our own motion, we judicially notice the record in
the prior People v. Pineda appeal, which defendant cites in his
opening brief and which removes any need to discuss whether the
trial court appropriately relied on this court’s prior opinion to
determine the prosecution argued defendant shot Cruz and the
jury found defendant personally discharged a firearm causing
death or great bodily injury. (See People v. Selivanov (2016) 5
Cal. App. 5th 726, 774 [“We review the ruling, not the
rationale . . .”].)




                                  5
                        DISPOSITION
      The order denying defendant’s section 1170.95 petition is
affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           BAKER, J.
We concur:




     RUBIN, P. J.




     MOOR, J.




                                6